Exhibit 10.1

Note:  Throughout this document, certain confidential material contained herein
has been omitted and has been separately filed with the Commission. Each place
where such an omission has been made is marked with an [***]

 

OLED PATENT LICENSE AGREEMENT

 

THIS OLED PATENT LICENSE AGREEMENT (this “Agreement”) is entered into effective
as of January 1, 2018 (the “Effective Date”), by and between Samsung Display
Co., Ltd. (“SDC”), an entity incorporated under the laws of the Republic of
Korea and having a place of business at 1 Samsung-ro, Giheung-gu, Yongin-si,
Gyeonggi-do, 17113, Korea, and Universal Display Corporation (“Universal
Display”), an entity incorporated under the laws of the Commonwealth of
Pennsylvania, U.S.A. and having a place of business at 375 Phillips Boulevard,
Ewing, New Jersey 08618, U.S.A.

BACKGROUND

WHEREAS, Universal Display has rights in certain patents concerning Organic
Light Emitting Devices;

WHEREAS, SDC previously obtained license rights to practice under certain ones
of these patents under an OLED PATENT LICENSE AGREEMENT effective as of August
22, 2011, including any agreement supplemental thereto (the “2011 License
Agreement”); and

WHEREAS, SDC desires to obtain license rights to continue its practice under
these patents beyond the expiration or termination of the 2011 License
Agreement.

NOW, THEREFORE, intending to be legally bound, SDC and Universal Display agree
as follows:

AGREEMENT

Article 1Definitions

In addition to other terms defined elsewhere herein, the following terms shall
have their corresponding meanings when used in this Agreement.

1.1“Affiliate” means a corporation, partnership, trust or other entity that
directly or indirectly (through one or more intermediates) controls, is
controlled by or is under common control with the party in question.  For such
purposes, “control,” “controlled by” and “under common control with” shall mean
the ability to make, or participate meaningfully in the making of, business
decisions on behalf of the relevant entity and/or such party, as
applicable.  “Control” shall be presumed where the party in question owns fifty
percent (50%) or more of the voting or other similar interests in the relevant
entity.

1.2“Licensed Product” means an OLED Display Module, or any product or part
thereof that incorporates such an OLED Display Module, which OLED Display Module
is made using a Permitted Process and which (a) is covered, in whole or in part,
by any Valid Claim(s); and/or (b) is manufactured using a process that is
covered, in whole or in part, by any Valid Claim(s).

 

--------------------------------------------------------------------------------

 

1.3Reserved.

1.4“OLED” or “Organic Light Emitting Device” means a device consisting of two
electrodes, at least one of which is transparent, together with one or more
chemical substances deposited between these two electrodes, at least one of
which chemical substances is an organic or organometallic material, which device
emits light when a voltage is applied across the electrodes.

1.5“OLED Display Module” means a device designed for use in display applications
(which expressly exclude lighting applications), which device includes an active
matrix OLED that may contain one or more colors of Phosphorescent
Materials[***].  For avoidance of doubt, the term OLED Display Module as used in
this Agreement, and particularly for the purpose of Section 1.2, includes a
product containing an OLED device, such as, e.g., an all fluorescent OLED
device, that contains therein no Phosphorescent Material.  [***]

1.6“Permitted Process” means any method of manufacture other than organic vapor
phase deposition or organic vapor jet printing, as described in any of the
Universal Display issued patents or pending published patent applications.

1.7“Permitted Sublicensees” means, unless otherwise separately agreed by the
parties in writing, entities in which SDC has an ownership or other similar
controlling interest of [***] percent [***] or more, which entities do not have,
and are not Affiliates of entities (other than SDC) that have, their own OLED
programs.  Such entities shall be Permitted Sublicensees only for so long as
they continue to satisfy the foregoing requirements.

1.8“Phosphorescent Material” means an organometallic or other organic material
intended to be used in the emissive layer of an OLED, and that when so used in
the emissive layer, emits radiation from a triplet excited state or enhances the
emission of radiation through phosphorescent sensitization.

1.9Reserved.

1.10“Universal Display Patents” means all patents, the design patents and the
utility models (a) issued/registered in any country or territory in the world as
of the Effective Date; or (b) issued/registered from the patent applications
filed before or during the Term subject to Section 2.2 below, which Universal
Display and/or its Affiliates at anytime during the Term own (it being
understood that any ownership transfer of such patents shall be subject to the
license rights granted to SDC hereunder), or at any time during the Term have
the right to grant license thereunder.  Subject to Section 2.2, Universal
Display Patents shall specifically include, without limitation, those patents,
the design patents and the utility models, for which Universal Display and/or
its Affiliates have obtained, or will obtain at anytime during the Term
(including, without limitation, those patents acquired by its wholly-owned
subsidiary UDC Ireland Limited from FujiFilm Corporation in 2012 and BASF SE in
2016) [***].

1.11“Valid Claim” means a claim of an issued/registered and unexpired Universal
Display Patent, which claim has not been finally held unpatentable, invalid or
unenforceable by a court or other government agency of competent jurisdiction.

 

--------------------------------------------------------------------------------

 

Article 2License Rights

2.1Grant of License to SDC.  Subject to the remaining provisions of this Article
2, Universal Display hereby grants to SDC a worldwide, non-exclusive and
non-transferable (except in connection with a permitted transfer of this
Agreement as a whole) license under the Universal Display Patents, solely to
manufacture (including the right to practice methods, processes and procedures),
have manufactured by its Permitted Sublicensees, sell, offer for sale, use,
lease, import, distribute and otherwise dispose of Licensed Products.  SDC shall
be permitted to grant sublicenses of the foregoing license rights solely to its
Permitted Sublicensees, provided that (a) each such sublicense shall be pursuant
to a written agreement between SDC and the Permitted Sublicensee, which written
agreement shall obligate the Permitted Sublicensee to abide by the scope of
license and other provisions of this Agreement that are applicable to Permitted
Sublicensees; (b) in addition to its other rights or remedies hereunder,
Universal Display shall be expressly identified in the written sublicense
agreement as a third-party beneficiary thereof, entitled to enforce the scope of
license and other applicable provisions of this Agreement directly against the
Permitted Sublicensee; (c) SDC shall identify the name and business address of
each such Permitted Sublicensee to Universal Display in writing promptly
following its entry into a written sublicense agreement with the Permitted
Sublicensee; and (d) SDC shall use its best efforts to cause each Permitted
Sublicensee abide by the scope of license and other applicable provisions of
this Agreement.

2.2License Rights to Future Patents.  To the extent Universal Display and/or its
Affiliates have the right to do so, SDC’s license rights under Section 2.1 above
will be expanded to include, and Universal Display and its Affiliates hereby
grant to SDC a license under, additional patents, for which Universal Display
and/or its Affiliates at anytime during the Term acquires the ownership interest
or the right to grant license thereunder, to the extent such additional patents
cover SDC’s manufacture, use, importation, or sale of OLED Display Modules
through Permitted Processes as contemplated hereunder, but excluding any such
patents which (a) are acquired by Universal Display through a merger, asset
acquisition or other similar transaction, and (b) do not relate to
phosphorescent OLED technology (“Non-Phosphorescent Patents”), unless separately
agreed in writing.  [***]

2.3No Right to Make OLED Materials.  Except as may otherwise be expressly agreed
to by the parties in writing, nothing in this Agreement shall be construed as
authorizing or otherwise permitting SDC or its Permitted Sublicensees, or any
third parties claiming through them, to practice under any Universal Display
Patents for purposes of manufacturing Phosphorescent Materials or other OLED
materials, or having Phosphorescent Materials or other OLED materials
manufactured for them or on their behalf.

2.4Reserved.

2.5[***]

2.6Patents on SDC Improvements.  SDC hereby covenants not to assert or assist
third-parties in asserting, and SDC shall ensure that its Permitted Sublicensees
do not assert or assist third-parties in asserting, any of its or their patents
claiming improvements, modifications or enhancements to the inventions described
in the Universal Display Patents (“SDC Improvements”)

 

--------------------------------------------------------------------------------

 

against Universal Display or its Affiliates solely for their conduct of research
and development activities.  SDC shall, and shall cause its Permitted
Sublicensees to, condition each assignment or exclusive license of any patent
claiming a SDC Improvement on the assignee or licensee agreeing to covenant the
same to Universal Display in writing.

2.7Reservation of Rights.  Except for the license rights expressly granted to
SDC under this Article 2, all rights to practice under the Universal Display
Patents are reserved unto Universal Display and its licensors.  Except for the
express covenants of SDC and its Permitted Sublicensees under this Article 2,
all rights to practice under any patents claiming SDC Improvements are reserved
unto SDC and its Permitted Sublicensees.  No implied rights or licenses to
practice under any patents or to utilize any unpatented inventions, know-how or
technical information of either party are granted to the other party
hereunder.  For clarification, the license granted under Section 2.1 does not
include Phosphorescent Materials covered by the Universal Display Patents unless
such materials are purchased from Universal Display.

2.8Release. Universal Display, on behalf of itself, and each of its Affiliates
and its and their respective predecessors, successors, and assigns, does hereby
for their and their respective legal successors, heirs and assigns, release,
acquit and discharge SDC or its Permitted Sublicensees and its and their
respective officers, directors, employees, agents, successors, assigns,
representatives and attorneys, and its direct and indirect customers,
distributors, dealers, and resellers, from any and all claims or liabilities of
any kind and nature, at law, in equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (i) to the extent arising
from infringement before the Effective Date of any of Universal Display Patents
by Licensed Products (whether direct, contributory or by inducement, and whether
or not willful) based on any acts of SDC or its Permitted Sublicensees prior to
the Effective Date, or (ii) arising from infringement of any Universal Display
Patents (whether direct, contributory or by inducement, and whether or not
willful) based on Licensed Products manufactured or sold prior to the Effective
Date; provided, however, this release shall apply only to the extent of the
rights held by Universal Display. For clarifications, the release granted under
this Section 2.8 does not include release of any material suppliers to SDC or
its Permitted Sublicensees for any manufacture or supply of material prior to
the Effective Date.

Article 3Patent Matters

3.1Patent Validity.  To the extent permitted by law, SDC shall not, and shall
ensure that its Permitted Sublicensees do not, challenge or assist others in
challenging the validity or enforceability of any of the Universal Display
Patents or their counterpart foreign patent applications.

Article 4Consideration

4.1License Fees.  In consideration of the license rights granted by Universal
Display hereunder, SDC shall pay to Universal Display the license fees specified
in Exhibit A hereto.  Said license fees are due and payable on the date(s)
specified in Exhibit A hereto.  Except as may otherwise be specified in Exhibit
A hereto, all license fees shall be non-refundable and payment thereof shall be
irrevocable and unconditional.

 

--------------------------------------------------------------------------------

 

4.2Acknowledgement.  Both parties acknowledge and agree that the license fees
and the methods by which they are to be paid have been determined through arms
length negotiations between the parties and that such fees and methods are
reasonable and appropriate notwithstanding whether and to what extent any of the
Universal Display Patents have or are in the future issued, expired,
invalidated, modified or limited in any manner in any particular country in
which Licensed Products are made, sold or used, and notwithstanding the actual
number and/or types of License Products SDC may sell or make during the Term of
this Agreement.

4.3Reserved.

4.4Reserved.

4.5[***]

Article 5Payment Terms; Audit Rights

5.1Payments.  All amounts due to Universal Display hereunder shall be paid in
U.S. Dollars by wire transfer to a bank designated by Universal Display in
writing, or by such other means as the parties may agree in writing.  Universal
Display’s current wire instructions are as follows:

[***]

 

Each payment is fully earned and shall be nonrefundable once made.  Subject to
Section 5.2, all payments due hereunder shall be made without set-off, deduction
or credit for any amount owed (or alleged to be owed) by Universal Display to
SDC or any of its Affiliates.  Universal Display may require SDC to pay interest
on any late payments (i.e., the payment remaining unpaid past the applicable due
date as provided in Exhibit A hereto) at a per annum rate equal to the Prime
Rate as published in The Wall Street Journal on the due date of payment plus
[***] percent [***].

 

5.2Payment Authorization and Withholding Taxes.  SDC shall secure all
authorizations required for payment of all amounts due to Universal Display
hereunder. The parties shall cooperate in good faith and use their reasonable
best efforts to promptly obtain an exemption from the Korean government that
would eliminate the requirement for SDC to withhold taxes from any amounts
payable to Universal Display hereunder.  If, however, the Korean government
requires that income taxes on the payments by SDC under this Agreement be
withheld and remitted directly to such tax authority on behalf of Universal
Display, Universal Display authorizes SDC to do so.  Promptly upon making each
such tax payment, SDC shall obtain and forward to Universal Display the official
tax receipt(s) issued by the Korean government to support Universal Display’s
claim to applicable tax credits.

5.3Payment Restriction.  All license fees shall be paid to Universal Display
without deduction of currency exchange fees or other similar fees.  If at any
time the legal restrictions of a country outside of the United States prevent
SDC from paying Universal Display any amounts due hereunder, Universal Display
may direct SDC to make such payment to Universal Display’s account in a bank or
other depository of such country.

5.4Reserved.

 

--------------------------------------------------------------------------------

 

Article 6Confidentiality and Publicity

6.1Obligations of Confidentiality and Non-Use.  Each party (the “Recipient”)
shall handle and maintain all Confidential Information of the other party in
accordance with the following terms and conditions:

6.1.1Recipient shall not publish, disclose or otherwise disseminate any
Confidential Information of the other party, except to such of Recipient’s
employees and agents who have a “need to know” it to accomplish the purposes of
this Agreement, and then only if such persons previously have agreed in writing
to handle and maintain such Confidential Information in accordance with the
provisions of this Agreement or provisions substantially similar
thereto.  Disclosure or dissemination of Confidential Information of the other
party to any other persons or entities requires the prior written approval of
such other party.

6.1.2Recipient shall maintain all Confidential Information of the other party in
a safe and secure place to prevent any unauthorized access to or disclosure of
such Confidential Information.

6.1.3Recipient shall not utilize, reproduce or otherwise exploit any
Confidential Information of the other party, or permit or assist others to
utilize, reproduce or otherwise exploit such Confidential Information, except as
is reasonably necessary to accomplish the purposes of this Agreement.

6.1.4Promptly upon learning of any unauthorized use or disclosure of any
Confidential Information of the other party, Recipient shall (i) provide the
other party with written notice thereof; (ii) take such other steps as are
reasonably requested by the other party in order to limit the effects of such
use or disclosure; and (iii) take steps to prevent any further unauthorized use
or disclosure of such Confidential Information.

6.1.5Promptly upon the expiration or sooner termination of this Agreement,
Recipient shall return to the other party, destroy and/or delete from
Recipient’s records and computer systems all Confidential Information of the
other party, including any copies or portions thereof, in Recipient’s possession
or control; provided, however, that Recipient may retain one copy of documents
incorporating Confidential Information for archival purposes only.  Within
thirty (30) days following the other party’s written request, Recipient shall
provide the other party with a certificate of Recipient’s compliance with the
foregoing requirements. Nothing in this Agreement requires a party to return or
destroy any information that it is required by law to retain.

6.2Definition of Confidential Information.  As used herein, “Confidential
Information” of a party means all proprietary or confidential information, in
written, oral or electronic form, relating to such party’s or its licensors’,
suppliers’ or business partners’ technologies, materials, research programs,
operations, pricing, relationships and/or financial or business condition that
is (a) disclosed in writing and marked as “Confidential”, “Proprietary” or with
similar words at the time of disclosure; or (b) orally or otherwise visually
disclosed and identified as confidential or proprietary at the time of
disclosure and confirmed as such in writing within thirty (30) days
thereafter.  Notwithstanding the foregoing, “Confidential Information” of a
party shall not include any information that:

 

--------------------------------------------------------------------------------

 

6.2.1is approved by such party in writing for release by Recipient without
restriction;

6.2.2Recipient can demonstrate by written records was previously known to
Recipient other than through a prior disclosure by such party or any third party
with an obligation of confidentiality to such party;

6.2.3is publicly known as of the date of this Agreement, or becomes public
knowledge subsequent thereto, through no act or omission of Recipient or any
third party receiving such information from or through Recipient;

6.2.4is obtained by Recipient in good faith from a third party without the
violation of any obligation of confidentiality to such party by either Recipient
or the third party; or

6.2.5is independently developed by or on behalf of Recipient without the benefit
of such party’s Confidential Information, as shown by competent written records.

6.3Disclosure Required by Law.  This Agreement shall not restrict Recipient from
disclosing any Confidential Information of the other party to the extent
required by applicable law, or by the order of any court or government agency;
provided, however, that Recipient shall afford the other party prompt notice of
such law or order, so that the other party may interpose an objection to such
disclosure or take whatever other actions the other party deems appropriate to
protect such Confidential Information, and provided further that Recipient shall
use all reasonable efforts to (a) limit such disclosure to only that
Confidential Information which is required to be disclosed, and (b) ensure that
the person or entity to whom such Confidential Information is disclosed agrees
to keep it confidential.

6.4Responsibility for Personnel.  Recipient shall be responsible for the acts or
omissions of any persons or entities receiving Confidential Information of the
other party from or through Recipient to the extent such acts or omissions, if
by Recipient, would constitute violations of this Agreement by Recipient.

6.5Universal Display’s Licensors.  Notwithstanding the foregoing, Universal
Display shall have the right to provide an unredacted copy of this Agreement to
each of [***]; provided that in such case Universal Display shall cause such
third-party licensors to have first agreed in writing to handle and maintain
such items in accordance with the provisions of this Article 6, or provisions
substantially similar thereto, and further provided that such agreement in
writing is provided to SDC.

6.6Confidentiality of this Agreement.  The terms of this Agreement shall be
deemed Confidential Information of each party and shall be treated as such by
both parties.  Notwithstanding the foregoing sentence, either party may disclose
in its public filings such of the terms of this Agreement as are reasonably
required for such party to comply with applicable securities laws and
regulations, including, without limitation, by filing an appropriately redacted
copy of this Agreement in connection therewith. Provided that such party filing
such redacted copy of this Agreement under this Section 6.6 shall prior to such
filing provide the other party with such

 

--------------------------------------------------------------------------------

 

redacted copy proposed to be filed, and shall seek the written consent by the
other party, which consent shall not be unreasonably withheld.

6.7Press Releases and Other Public Disclosure.  Within [***] business days
following the execution of this Agreement, so as to coincide with Universal
Display’s filing with the U.S. Securities and Exchange Commission of a Current
Report on Form 8-K (the content of which shall be substantially as set forth in
Exhibit C hereto), Universal Display shall issue a press release, the content of
which shall be substantially as provided in Exhibit B hereto.  [***]  Nothing
herein shall prohibit either party from making any disclosure of this Agreement
or the terms hereof to the extent required by law or regulation.

6.8Reserved.

Article 7Representations and Warranties; Disclaimers and Limitations of
Liability

7.1Warranties by Both Parties.  Each party represents and warrants to the other
that such party has the right, power and authority to enter into this Agreement
and to perform its obligations hereunder, and that such performance will not
violate any other agreement or understanding by which such party is bound.

7.2Further Warranty by Universal Display.  Universal Display additionally
represents and warrants to SDC that Universal Display owns or has sufficient
rights in the Universal Display Patents to grant the licenses granted to SDC
hereunder, including those patents acquired from Fujifilm Corporation and BASF
SE by its wholly owned subsidiary UDC Ireland Limited.

7.3Reserved.

7.4Disclaimer of Additional Warranties.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, VALIDITY, QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.  In particular,
Universal Display makes no representations or warranties that SDC will be able
to manufacture, sell or use any Licensed Products without obtaining additional
license rights from third parties.

7.5Required Disclaimer of Princeton University and USC.  PRINCETON UNIVERSITY,
USC AND MICHIGAN MAKE NO REPRESENTATIONS AND WARRANTIES AS TO THE PATENTABILITY
AND/OR DISCOVERIES INVOLVED IN ANY OF THE UNIVERSAL DISPLAY PATENTS LICENSED
HEREUNDER.  PRINCETON UNIVERSITY, USC AND MICHIGAN MAKE NO REPRESENTATION AS TO
PATENTS NOW HELD OR WHICH WILL BE HELD BY OTHERS IN ANY FIELD AND/OR FOR ANY
PARTICULAR PURPOSE.  PRINCETON UNIVERSITY, USC AND MICHIGAN MAKE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

7.6Limitation on Certain Damages.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER AS A RESULT OF BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, FOR ANY INDIRECT, SPECIAL,

 

--------------------------------------------------------------------------------

 

INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING UNDER OR IN CONNECTION
WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT.  The foregoing limitation
shall not limit either party’s liability to the other party for: (a) any claims
of bodily injury or damage to tangible property resulting from such party’s
gross negligence or willful misconduct, (b) any infringement of the other
party’s patents or unauthorized use of the other party’s proprietary materials
or information; or (c) any breach of the provisions of Article 6 respecting the
other party’s Confidential Information.

7.7Essential Part of the Bargain.  The parties acknowledge that the disclaimers
and limitations of liability set forth in this Article 7 reflect a deliberate
and bargained for allocation of risks between them and are intended to be
independent of any exclusive remedies available under this Agreement, including
any failure of such a remedy to achieve its essential purpose.

Article 8Term and Termination

8.1Term.  Unless otherwise extended by mutual written agreement of the parties,
the term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue until December 31, 2022, or through the date on which this
Agreement is terminated as permitted hereunder, whichever occurs sooner.  Unless
otherwise expressly agreed in writing by the parties, all licenses granted under
this Agreement shall expire immediately at the end of the Term.

8.2Termination for Breach.  Either party may terminate this Agreement on written
notice to the other party if the other party materially breaches this Agreement
or the 2011 License Agreement and fails to cure such breach within thirty (30)
days following written notice thereof by the terminating party.

8.3Termination for Challenge of Patents.  Universal Display may terminate this
Agreement immediately on written notice if SDC or any of its Affiliates asserts
or assists another in asserting, before any court, patent office or other
governmental agency, that any of the Universal Display Patents, or their
counterpart foreign patent applications, is invalid or unenforceable.

8.4Other Termination.  Either party may terminate this Agreement on written
notice to the other party if the other party permanently ceases conducting
business in the normal course, becomes insolvent or is adjudicated bankrupt,
makes a general assignment for the benefit of its creditors, admits in writing
its inability to pay its debts as they become due, permits the appointment of a
receiver for its business or assets, or initiates or becomes the subject of any
bankruptcy or insolvency proceedings which proceedings, if initiated
involuntarily, are not dismissed with sixty (60) days thereafter.

8.5Survival.  The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement:  (a) Articles 5 through 9;
(b) any unfulfilled payment obligations of SDC to the extent not excused due to
Universal Display’s breach; and (c) any other provisions necessary to interpret
the respective rights and obligations of the parties hereunder.

Article 9Miscellaneous

9.1Independent Contractors.  This Agreement is not intended by the parties to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal

 

--------------------------------------------------------------------------------

 

business organization of any kind.  Each party hereto shall act as an
independent contractor and neither shall act as an agent of the other for any
purpose.  Neither party has the authority to assume or create any obligation,
express or implied, on behalf of the other.

9.2Force Majeure.  Neither party shall be in breach of this Agreement for any
failure of performance (other than a failure to pay amounts due and owing
hereunder) caused by an event beyond its reasonable control and not due to its
or its Affiliates’ fault or negligence.  In the event that such a force majeure
event occurs, the party unable to perform shall promptly notify in writing the
other party of such non-performance and its expected duration.  In addition,
such party shall in good faith maintain such partial performance of this
Agreement as is reasonably practicable, shall use all reasonable efforts to
overcome the cause of nonperformance by immediately taking reasonable steps to
limit or minimize the consequences of such force majeure and shall resume full
performance as soon as is reasonably practicable.  The end of the force majeure
shall also be reported in writing.

9.3Non-Assignment.  This Agreement and the rights and obligations of the parties
hereunder shall not be assigned or transferred by either party without the prior
written consent of the other party, except that either party may assign or
transfer this Agreement, in its entirety, to a successor in interest to all or
substantially all of such party’s business or assets to which this Agreement
relates, whether by merger, acquisition or otherwise.  Either party may assign
or transfer this Agreement, in its entirety, to a wholly owned Affiliate
thereof, subject to the written consent of the other party, which consent shall
not be unreasonably withheld.  Notwithstanding the foregoing, SDC may not assign
or transfer this Agreement to a third party with whom Universal Display is
then-engaged in litigation or other formal adversarial or dispute resolution
proceedings respecting the Universal Display Patents.  Should SDC assign or
transfer this Agreement, whether by merger, acquisition or otherwise, to a third
party with an existing OLED display business, or should SDC acquire the existing
OLED display business of any third party, the license rights granted to SDC
under this Agreement shall not extend to any current or future products of such
third party’s OLED display business unless otherwise expressly agreed to by
Universal Display in writing.  Moreover, should Universal Display have already
entered into a similar license agreement with the third party at the time of
such assignment, transfer or acquisition, there shall be no reduction of the
payment or other obligations of SDC under this Agreement as they pertain to
products of SDC’s OLED display business, or of such third party under its
similar license agreement as they pertain to products of the third party’s OLED
display business, unless otherwise expressly agreed to by Universal Display in
writing.  Nothing herein shall confer any rights upon any person other than the
parties hereto and their respective successors and permitted assigns.

9.4Non-Use of Certain Names.  SDC shall not use the names of Princeton
University, USC or Michigan in connection with any products, promotion or
advertising without the prior consent of Princeton University, USC or Michigan,
as applicable, except to the extent reasonably required by law.  Notwithstanding
the foregoing sentence, SDC may state that its license rights hereunder are
derivative of rights granted by Princeton University, USC and Michigan to
Universal Display under the license agreement between them.

9.5Equitable Relief.  In the event of a party’s actual or reasonably anticipated
infringement of the other party’s patents, unauthorized use of the other party’s
proprietary materials or information; or breach of the provisions of Article 6
respecting the other party’s

 

--------------------------------------------------------------------------------

 

Confidential Information, such other party shall be entitled to seek injunctive
or other equitable relief restraining such activity without the necessity of
proving actual damages or posting any bond or other security.  Such relief shall
be in addition to, and not in lieu of, any other remedies that may be available
to the other party, at law or equity, including, without limitation, an action
for the recovery of damages.

9.6Choice of Law; Dispute Resolution.  This Agreement and the relationship of
the parties hereunder shall be interpreted and governed in accordance with the
federal laws of the United States of America and the laws of the State of New
York, U.S.A., without regard to any principles respecting conflicts of law.  The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this Agreement.

9.7Notices.  All notices and other communications under this Agreement shall be
in writing and hand delivered or sent by facsimile or e-mail transmission with
confirmation of receipt, commercial overnight courier with written verification
of receipt, or certified or registered mail, postage prepaid and return receipt
requested; provided, however, that all notices concerning any dispute or any
alleged breach or termination of this Agreement, in whole or in part, must be
sent by overnight courier or certified or registered mail.  Such notices and
other communications shall be effective when received if hand delivered, when
sent if sent by confirmed facsimile or e-mail transmission, on the next business
day of the recipient when sent by overnight courier, or five (5) business days
after deposit in the mail when sent by certified or registered mail.  All
notices and other communications shall be directed to the parties at their
respective addresses as set forth below, or to such other address(es) as either
party shall provide to the other in a notice given in accordance herewith.

If to UDC,

 

All financial notices, to:

 

Universal Display Corporation

375 Phillips Boulevard

Ewing, New Jersey 08618

Attn: [***]

Fax No.: [***]

Tel No.: [***]

E-mail: [***]

 

All other notices and communications, to:

 

[same as above]

Attn: [***]

Fax No.: [***]

Tel No.: [***]

E-mail: [***]

 

 

--------------------------------------------------------------------------------

 

If to SDC,

 

Samsung Display Co., Ltd.

SR-5 Building, 3nd Floor, IP Team

1 Samsung-ro , Giheung-gu, Yongin-si

Gyeonggi-do, 17113, Republic of Korea

Attn: [***]

Fax No.: [***]

Tel No.:  [***]

E-mail: [***]

 

9.8No Waivers.  The failure of either party on one or more occasions to assert
any right hereunder, or to insist upon compliance with any term or condition
herein, will not constitute a waiver of that right or excuse any subsequent
nonperformance of any such term or condition, or of any other term or condition,
by the other party.  No waiver of any term of this Agreement shall be effective
unless it is in writing and signed by an authorized representative of the party
to be bound.

9.9Severability.  In view of the possibility that one or more of the provisions
of this Agreement may subsequently be declared invalid or unenforceable in a
particular jurisdiction by competent court or administrative tribunal, the
parties hereto agree that invalidity or unenforceability of any of the
provisions in a particular jurisdiction shall not in any way affect the validity
or enforceability of such provisions in any other jurisdiction, or nor shall it
affect the validity or enforceability of any other provisions of this Agreement
unless the invalidated or unenforceable provisions comprise an integral part of,
or are otherwise clearly inseparable from, such other provisions.

9.10Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes, cancels and annuls all prior understandings, negotiations and
communications between the parties with respect thereto, including the 2011
License Agreement.  No modification of or addition to this Agreement shall be
effective unless it is in writing and signed by an authorized representative of
each party.

9.11Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives:

 

 

Samsung Display Co., Ltd.Universal Display Corporation

 

 

--------------------------------------------------------------------------------

 

 

By: By:

 

Name: KiSeung LEEName: Steven V. Abramson

 

Title: Senior Vice PresidentTitle: President and CEO

 

Date: February 13, 2018Date: February 13, 2018

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

License Fees

 

SDC shall pay to Universal Display license fees of [***] Dollars [***], said
fees to be paid in installments as follows:

 

[***]

 

As of January 1, 2018, the License Fee Installments shall be paid to Universal
Display [***].  Universal Display shall invoice SDC for each such license fee
installment at least [***] days in advance of the applicable due date,
[***].  [***]

 

Notwithstanding the foregoing, in the event of any termination of this
Agreement, all remaining unpaid license fee installments, to the extent not
excused due to such termination, shall be immediately due and owing to Universal
Display.

 

Two Year “Term Extension Option:”

[***]




 

--------------------------------------------------------------------------------

 

Exhibit B

Press Release Format

Samsung Display and Universal Display Corporation Enter into Long-Term OLED
Agreements

 

Ewing, New Jersey – February [13], 2018 - Universal Display Corporation (Nasdaq:
OLED), enabling energy-efficient displays and lighting with its UniversalPHOLED®
technology and materials, today announced the signing of long-term OLED material
supply and license agreements with Samsung Display Co., Ltd. (SDC), a global
display manufacturing leader. These agreements affirm that Universal Display
will continue to supply its proprietary UniversalPHOLED phosphorescent OLED
materials and technology to Samsung Display for use in its OLED displays. The
agreements and are scheduled to run through December 31, 2022, and may be extend
for an additional two year period. Financial terms of the agreements have not
been disclosed.

 

“We are pleased to announce the signing of these long-term agreements with our
partner Samsung Display,” said Steven V. Abramson, President and Chief Executive
Officer of Universal Display Corporation. “Collaborating for over eighteen
years, Samsung Display has been at the forefront of the OLED revolution with its
vibrant, colorful, and brilliant displays. SDC’s ground-breaking innovation and
manufacturing leadership are paving new pathways of growth in the display
industry, including the advent of new form factors. As Samsung continues
expanding its OLED product roadmap and investments, we look forward to
supporting its advancements with our highly-efficient, high-performing
proprietary OLED technologies and UniversalPHOLED materials.”

 

About Universal Display Corporation

Universal Display Corporation (Nasdaq: OLED) is a leader in developing and
delivering state-of-the-art, organic light emitting diode (OLED) technologies,
materials and services to the display and lighting industries.  Founded in 1994,
the Company currently owns or has exclusive, co-exclusive or sole license rights
with respect to more than 4,500 issued and pending patents worldwide.  Universal
Display licenses its proprietary technologies, including its breakthrough
high-efficiency UniversalPHOLED® phosphorescent OLED technology that can enable
the development of low power and eco-friendly displays and solid-state
lighting.  The Company also develops and offers high-quality, state-of-the-art
UniversalPHOLED materials that are recognized as key ingredients in the
fabrication of OLEDs with peak performance.  In addition, Universal Display
delivers innovative and customized solutions to its clients and partners through
technology transfer, collaborative technology development and on-site
training.  To learn more about Universal Display Corporation, please visit
http://www.oled.com.

 

Universal Display Corporation and the Universal Display Corporation logo are
trademarks or registered trademarks of Universal Display Corporation.  All other
company, brand or product names may be trademarks or registered trademarks.

# # #

 

All statements in this document that are not historical, such as those relating
to Universal Display Corporation’s

 

--------------------------------------------------------------------------------

 

technologies and potential applications of those technologies, the Company’s
expected results, as well as the growth of the OLED market and the Company’s
opportunities in that market, are forward-looking financial statements within
the meaning of the Private Securities Litigation Reform Act of 1995. You are
cautioned not to place undue reliance on any forward-looking statements in this
document, as they reflect Universal Display Corporation’s current views with
respect to future events and are subject to risks and uncertainties that could
cause actual results to differ materially from those contemplated. These risks
and uncertainties are discussed in greater detail in Universal Display
Corporation’s periodic reports on Form 10-K and Form 10-Q filed with the
Securities and Exchange Commission, including, in particular, the section
entitled “Risk Factors” in Universal Display Corporation’s annual report on Form
10-K for the year ended December 31, 2016. Universal Display Corporation
disclaims any obligation to update any forward-looking statement contained in
this document.




 

--------------------------------------------------------------------------------

 

Exhibit C

 

Content of Proposed 8-K Filing

 

Item 1.01Entry into a Material Definitive Agreement.

On February [13], 2018, the Registrant and Samsung Display Co., Ltd. (“SDC”)
entered into an OLED Patent License Agreement (the “License Agreement”) and a
Supplemental OLED Material Purchase Agreement (the “Supplemental Agreement”),
both effective as of January 1, 2018.

The License Agreement extends SDC’s rights under certain of Registrant’s
intellectual property for at least another five years to manufacture and sell
certain phosphorescent organic light emitting diode (OLED) display products.  In
consideration of the license grant, SDC agreed to pay the Registrant a license
fee over the term of the License Agreement.

Pursuant to the Supplemental Agreement, the parties agreed that SDC shall
continue to purchase from the Registrant, and the Registrant shall supply to
SDC, a minimum amount of phosphorescent materials for SDC’s use in the
manufacture of licensed products.  This minimum purchase commitment is subject
to the Registrant being able to supply SDC with sufficient material to meet its
requirements over the term of the Supplemental Agreement, which is concurrent
with the term of the License Agreement.

 